J-A20026-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVID TYRONE TRICE, JR.                    :
                                               :
                       Appellant               :   No. 333 WDA 2018

                    Appeal from the Order February 13, 2018
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-SA-0002363-2017


BEFORE: BENDER, P.J.E., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                              FILED AUGUST 3, 2018

        David Trice appeals pro se from the order, entered in the Court of

Common Pleas of Allegheny County, following his summary convictions for

one count each of duties at stop sign, 1 driving an unregistered vehicle,2

operating a vehicle without valid inspection,3 and evidence of emission

inspection.4    After careful review, we quash.

        Trice was found guilty of the above-mentioned summary offenses and

ordered to pay a $150 fine, plus costs. Trice filed a summary appeal from

these convictions. Neither Trice nor his citing officer appeared for the de novo
____________________________________________


1   75 Pa.C.S.A. § 3323(b).

2   75 Pa.C.S.A. § 1301(a).

3   75 Pa.C.S.A. § 4703(a).

4   75 Pa.C.S.A. § 4706(c)(5).
J-A20026-18



hearing that was held on February 13, 2018.          Accordingly, the trial court

dismissed the summary appeal and judgment was entered against Trice. See

Pa.R.Crim.P. 462(D). This timely pro se appeal follows.

       Trice has failed to adhere to the Pennsylvania Rules of Appellate

Procedure. See generally Pa.R.A.P. 2111; 2114-2119. Specifically, he fails

to provide this Court with a concrete issue to be reviewed and also fails to set

forth any argument, case law or other authority relevant to the entry of his

summary convictions. Due to the numerous defects in Trice’s brief, we are

prevented from conducting a meaningful review. See Pa.R.A.P. 2101 (briefs

shall conform in all material respect with requirements of appellate rules as

nearly as circumstances of particular case will admit; if defects in brief are

substantial, appeal may be quashed or dismissed); see also Commonwealth

v. Sanford, 445 A.2d 149 (Pa. Super. 1982) (when issues are not properly

raised and developed in briefs and when briefs are wholly inadequate to

present specific issues for review, our Court will not consider merits of case).

Thus, we quash the appeal.5



____________________________________________


5 In Commonwealth v. Rivera, 685 A.2d 1011 (Pa. Super. 1996), our Court
stated:

       While this court is willing to liberally construe materials filed by a
       pro se litigant, we note that appellant is not entitled to any
       particular advantage because []he lacks legal training. As our
       [S]upreme [C]ourt has explained, any layperson choosing to
       represent [himself] in a legal proceeding must, to some



                                           -2-
J-A20026-18



       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/3/2018




____________________________________________


       reasonable extent, assume the risk that [his] lack of expertise and
       legal training will prove [his] undoing.

Id. at 1013 (quoting O’Neill v. Checker Motors Corp., 567 A.2d 680, 682
(Pa. Super. 1989)).

                                           -3-